Citation Nr: 1522116	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a dependency allowance for A.T.S.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In accordance with his request, the Veteran was scheduled for a videoconference Board hearing in March 2015; he withdrew the request (via his representative) in a written statement received in February 2015.

Correspondence from the Veteran dated in December 2012 reported that A.T.S. was applying for Chapter 35 education benefits in his own right and suggested that the Veteran was not pursuing a dependency allowance for A.T.S.  The RO appears to have interpreted this correspondence as a statement of election for A.T.S. to receive Chapter 35 benefits instead of further pursuing a dependency allowance (recognizing that these benefits are mutually exclusive, and an election must be made to select one over the other when there may be entitlement to both).  In March 2014 the RO issued a supplemental statement of the case (SSOC) addressing the matter, and multiple items of correspondence from the Veteran's representative in May 2014 and March 2015 continued to pursue a dependency allowance for A.T.S., at least to the extent of seeking such entitlement for the period prior to the award of Chapter 35 education benefits.  The Board finds that the most reasonable action at this time is for the Board to not disturb the RO's interpretation of the December 2012 correspondence as not a withdrawal of the claim from appeal; the March 2014 SSOC would have led the Veteran and his representative to believe that the matter was still in appellate status and the May 2014 and March 2015 letters from the Veteran's representative clearly indicate that the claim was still being pursued at those times, even if for the purpose of decrying the restrictiveness of the pertinent laws concerning recognition of a dependent for VA benefit purposes.  


FINDINGS OF FACT

1.  Prior to August [redacted], 2012, A.T.S. was the grandchild of the Veteran; the Veteran had not adopted A.T.S , and he was not the "child" of the Veteran.
2.  On August [redacted], 2012, the Veteran adopted A.T.S (who was then 19 years of age).

3.  Chapter 35 education benefits were awarded to A.T.S. effective August 27, 2012 (creating a legal bar to payment of dependency benefits for A.T.S. from that date).


CONCLUSIONS OF LAW

1.  For the period prior to August [redacted], 2012, the legal criteria for entitlement to a dependency allowance for A.T.S. were not met, and such benefit is not warranted.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2014).

2.  For the period from August [redacted], 2012, payment of dependency allowance as part of the Veteran's disability compensation benefits is prohibited as a matter of law; such payment would constitute a duplication of benefits after the acceptance of an award of educational assistance under Chapter 35 on the basis of A.T.S.'s educational pursuits.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA mandates that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A.  However, the VCAA does not apply in this case.  When the law and not the evidence is dispositive of the claim, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129, 132.

The decision in this case does not rely upon any facts in dispute; the appeal is decided entirely through application of law to determine (1) whether the Veteran's role as the legal guardian and custodian of his grandson A.T.S. prior to August [redacted], 2012 met the legal criteria for establishing dependency for VA compensation purposes, and (2) whether a legal basis exists for payment of dependency benefits for A.T.S. after the Veteran adopted him on August [redacted], 2012, and A.T.S. had elected to receive Chapter 35 VA education benefits.

None of the facts relied upon by the Board in deciding this case are disputed by the Veteran, and none of the Veteran's factual contentions provide a legal basis for an award of the benefit sought in this appeal.  Under these circumstances, no amount of development to support the Veteran's factual assertions could change the outcome of this decision.  As the law is dispositive, the VCAA does not apply.

Analysis

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.

The term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1).

For the purposes of determining entitlement of benefits based on a child's school attendance, the term child of the veteran includes the following unmarried persons: (i) A person who was adopted by the veteran between the ages of 18 and 23 years, (ii) A person who became a stepchild of the veteran between the ages of 18 and 23 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death.  38 C.F.R. § 3.57(a)(2).

Generally, the term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  (Additional provisions of this definition apply only to determinations involving the death of a veteran.)  38 C.F.R. § 3.57(c).

Additional compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for those benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a)(2).

Otherwise, the effective date of an award of benefits is the date that VA received the claim.  The regulations noted above allow an earlier effective date only under the specified circumstances.  The payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  In general, to the extent pertinent to this case, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. §§ 3.807, 21.3021.

Payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 C.F.R. § 21.3023.  Once an election for education benefits under the DEA program is received, it is final once the eligible child commences an educational program.  38 C.F.R. § 21.3023(c)(1).

The facts in this case are not in dispute.  In January 2009, the Veteran filed a VA Form 21-686c Declaration of Status of Dependents upon which he identified A.T.S. as his dependent; the form also reported that A.T.S. was the Veteran's grandson and that his birth date was in January 1993.  In March 2009, the RO notified the Veteran that A.T.S. could not be added to the Veteran's compensation award as a dependent, informing the Veteran that his grandson could not be recognized as the Veteran's "child" for purposes of being added to the award as a dependent unless the Veteran formally adopted his grandson.

The Veteran's January 2010 notice of disagreement asserts that A.T.S. should be added to his compensation award as his dependent because "I am his legal guardian and have sent court papers to prove that fact," and "[w]e are 100% responsible for his care."  The Veteran stated "[w]e are not going to legally adopt him, because we already have custody."  Another letter that same month details that the Veteran and his spouse "have been granted total guardianship of [A.T.S.].  He resides with us and has since his birth.  His mother moved out of our house two years ago, and surrendered her parental rights to us."  The Veteran explained: "We claim him on our income tax as our dependent, as we are one hundred percent responsible for his care, housing, clothing, etc"  and requested: "I would like the VA to accept what the Federal Government guidelines [have] in regard to dependency."
In March 2011, the Veteran filed another VA Form 21-686c Declaration of Status of Dependents claiming A.T.S. as his dependent and asserting that he has been A.T.S.'s legal guardian and "supported him 100%" since A.T.S.'s birth.

In August 2012, after a July 2012 SOC clarified that A.T.S. could not be added to the Veteran's VA compensation award as a dependent child unless he was legally adopted by the Veteran, the Veteran submitted a VA Form 9 stating "[w]e are in the process of adopting our grandson [A.T.S.]," and "[w]e have provided a home for [A.T.S.] for 19 years and have been his legal guardians since 1993."

In September 2012, the Veteran submitted a copy of an Order of Adoption dated August [redacted], 2012 showing that the Veteran and his spouse legally adopted A.T.S. on that date.

The record reflects that by the time of the Veteran's August 2012 adoption of A.T.S., the Veteran had been awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU), and A.T.S. began receiving Chapter 35 educational assistance effective August 27, 2012.  This fact was confirmed by February 2014 e-mail correspondence between the RO and the VA office with records of the educational assistance award; the correspondence indicates that VA records show that A.T.S. "is currently receiving chapter 35 benefits" and that "[t]he earliest Chapter 35 award in the electronic education claims folder is effective 8/27/2012."  The Veteran does not dispute these facts.  (His December 2012 correspondence indicates that an election in favor of the Chapter 35 benefits was being made in preference over a dependency allowance.)

There are essentially two periods for consideration in this matter, each resolved on a somewhat different basis.  Prior to August [redacted], 2012, A.T.S. was not the adopted child of the Veteran and did not meet the legal criteria for a dependency allowance.  From August [redacted], 2012, A.T.S. has been the Veteran's adopted child, but has elected to receive Chapter 35 education (which precludes an award of a simultaneous dependency allowance as an impermissible duplication of benefits).


The Adoption Order of record clearly identifies the date of the legal adoption and the date is not in dispute.  Although the Board understands that the Veteran was the legal guardian of A.T.S. and provided A.T.S. with a home for essentially the entirety of A.T.S.'s life, the Board is bound by the laws and regulations that define a "child" for the purposes of establishing entitlement to a dependency allowance.  Under the applicable laws and regulations, A.T.S. did satisfy the pertinent definition to be considered the Veteran's "child" for VA dependency allowance purposes prior to being adopted by the Veteran.  The evidence and information of record does not suggest, and the Veteran does not contend, that any of the pertinent criteria to be considered the Veteran's "child" were ever met by his grandson, A.T.S., other than A.T.S. having become the Veteran's adopted child on August [redacted], 2012.  There is no legal authority for awarding a VA dependency allowance based on the Veteran's guardianship of A.T.S. prior to his legal adoption of  A.T.S.  Accordingly, the Veteran is not entitled to a dependency allowance for A.T.S. for any period prior to August [redacted], 2012; simply put, prior to August [redacted], 2012 A.T.S. was not the Veteran's "child" for VA benefit purposes (nor otherwise a person of a category creating entitlement to a dependency allowance).

As of August [redacted], 2012, A.T.S. has become the Veteran's adopted child.  The Board accepts the validity of the adoption for VA purposes, for the purposes of this analysis.  By the time of the adoption, A.T.S. had attained 18 years of age (in January 2011), but due to his school attendance he may still satisfy the definition of "child" for the purposes of determining entitlement of benefits based on a child's attendance at an approved educational institution.  38 C.F.R. § 3.667(a)(1).  However, the record reflects that A.T.S.'s educational pursuits already serve as the basis of an award of Chapter 35 education benefits beginning August 27, 2012 (just prior to the formalization of the adoption).  Payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 C.F.R. § 21.3023.  As A.T.S. elected to receive Chapter 35 benefits, payment of dependency compensation on his behalf is barred as a matter of law.
There is no controversy of fact in this case.  In May 2014 written argument, the Veteran's representative confirmed that there is no dispute of fact in this case and suggested that the Veteran's contentions relied upon an assertion that the applicable laws should be changed.  The May 2014 brief explains:

The adoption papers were received by the VA on 9/14/2012.  Meanwhile, the adopted grandson was granted chapter 35 benefits effective 8/27/2012 which was the earliest date that could be granted by VA laws and present regulation.

Accordingly per VA law, the veteran can't add the dependent on his running award while the adopted grandson gets chapter 35 benefits in his own rights.

We can offer no argument on this issue other than stating the law as written is too restrictive in that it bans dependency benefits for those that have legal guardianship for their dependents.

The Board recognizes the Veteran's belief that it is unfair that he was unable to receive a dependency allowance for his grandson when the Veteran has been legal guardian and caregiver for his grandson (A.T.S.) from a time substantially prior to the date of the legal adoption in August 2012.  The Board sympathizes with the Veteran's claim, and understands his argument that his appointment as legal guardian of a grandson in his custody should be considered similar to a legal adoption for the purposes of establishing entitlement to a dependency allowance.  However, as explained above (and acknowledged in May 2014 written argument by the Veteran's representative), the governing laws and regulations simply do not authorize an award of the benefit the Veteran seeks under the circumstances presented.

The Veteran argues for entitlement to a dependency allowance invoking an equitable basis (i.e., a sense of fairness and just due), including in his statements citing his disabilities, inability to work, and income limitations (including in his January 2010 notice of disagreement) as well as the above-discussed details of his role as legal guardian and caregiver of his grandson prior to adoption.  However, the Board may only award VA benefits that are authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

The undisputed facts in this case are that A.T.S. became the Veteran's adopted child on August [redacted], 2012 and no earlier, and has been awarded Chapter 35 education benefits from August 27, 2012.  The Veteran cannot establish entitlement to a dependency allowance for A.T.S. prior to August [redacted], 2012 because A.T.S. was not the Veteran's "child" (as defined by regulation).  He cannot establish entitlement to a dependency allowance for A.T.S. from August [redacted], 2012 because such an award for this period would constitute a strictly prohibited duplication of benefits due to A.T.S.'s election to receive Chapter 35 education benefits.


ORDER

A dependency allowance for A.T.S. is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


